Citation Nr: 1538808	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  06-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, with arthritic changes, of the lumbar spine. 

2.  Entitlement to an initial evaluation in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, right lower extremity. 

3.  Entitlement to an initial evaluation in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, left lower extremity.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2002 and April 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In September 2002, the RO granted an increased rating of 20 percent for the lumbar spine disability, effective January 11, 2001.  The RO granted separate ratings for neurological impairment in the bilateral lower extremities of 10 percent, effective March 26, 2003, in the April 2004 rating decision (with a correction of rating each lower extremity separately in a June 2005 rating decision).  Thereafter, in a March 2010 rating decision, the RO granted an increased rating of 20 percent, each, for the neurological impairment in the bilateral lower extremities, effective September 25, 2009.

The Veteran was afforded an RO hearing in September 2004 and a Board videoconference hearing, held by the undersigned, in September 2010.  A copy of both hearing transcripts has been associated with the virtual record.

This case was previously before the Board in August 2011 at which time the Board denied the Veteran's claim for an increased rating for his lumbar spine and lower extremity disabilities.  The Veteran appealed this action to the U.S. Court of Appeals for Veterans Claims, which remanded the matter back to the Board, pursuant to an October 2012 joint motion for remand.  In March 2015 the Board remanded the claim to follow the directives in the Court's remand.  The case is now returned for appellate review.

The Board also previously remanded a claim for an increased rating for major depressive disorder and an inferred claim for an earlier effective date for a total disability rating based on individual unemployability in August 2011.  These matters were adjudicated by a subsequent June 2014 Board decision; and there is no record that the Veteran has appealed the Board's June 2014 decision.  Therefore, these matters are no longer in appellate status.

In March 2014, the Vietnam Veterans of America informed VA that in a February 2014 letter, the Veteran stated that he wished to represent himself.  As a result, the Vietnam Veterans of America revoked their power of attorney.  The Veteran has not submitted a new VA Form 21-22 or 21-22a electing a new representative. Therefore, he is currently unrepresented. 

The issue of entitlement to service connection for a skin condition, to include as secondary to major depressive disorder, was raised at the Veteran's September 2010 hearing.  Additionally, the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for fibromyalgia and hypertension were raised in a May 2013 statement from the Veteran.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The October 2012 joint motion for remand noted that the Board erred in its August 2011 determination that VA's duty to assist was satisfied because a VA examination in September 2009 was inadequate.  Specifically, the parties determined that the examiner did not test the arthritis in the Veteran's lumbar spine for range of motion for pain based on passive range of motion, and weight-bearing/ non-weightbearing, as required by 38 C.F.R. § 4.59; See October 2012 joint motion, pp. 3-4.

Thereafter, the Board remanded the case for an examination of the Veteran's spine and lower extremities with specific direction that test of the lumbar spine range of motion for pain must be conducted on both active and passive range of motion, and weight-bearing/non-weight-bearing.  An examination was subsequently provided in June 2015.  The examination report noted that there was no pain on weight-bearing, but did not address the other active and passive range of motion or address whether there was any difference in range of motion on weight-bearing.  

With respect to the issues of entitlement to increased ratings for intermittent numbness of the lower extremities, the Board requested that the examiner comment on whether the impairment is mild, moderate, moderately severe, or severe in degree, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or whether there is complete paralysis of the sciatic nerve with foot dangle and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The examination addressing the lumbar spine disability included neurological findings pertaining to the lower extremities, and noted the degree of pain, numbness, and/ or paresthesias and/or dysesthesias pertaining to the sciatic nerve, but did not specifically address whether there was impairment akin to incomplete paralysis of the sciatic nerve.

Finally, in its remand directives, the Board noted that the RO should readjudicate the claim with consideration of the spine regulations that were in effect prior to September 26, 2003 and September 23, 2002 in addition to the current spine rating criteria, effective September 26, 2003, and neurological impairment criteria.  The supplemental statement of the case in June 2015 only noted consideration of the spine regulations, effective September 26, 2003.

As the directives of the Board's remand have not been substantially complied with, additional examination is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Request any VA treatment records from the Central Iowa VA Healthcare System dated since March 2015 pertaining to the Veteran's back disability and lower extremity neurological disabilities.  All attempts to secure this evidence must be documented in the virtual folder.

2.  Ask the Veteran to identify all treatment he has received for his back and lower extremity disabilities since January 11, 2001.  If the Veteran complies with the RO's request, make reasonable efforts to obtain the records.  Notify the Veteran of any negative responses and indicate what further steps VA will make concerning the claim.

3.  Thereafter,  schedule the Veteran for another VA examination of his lumbar spine and bilateral lower extremities.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability and lower extremity neurological impairment.

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The testing for lumbar spine range of motion for pain must be based on both active and passive range of motion, and weight-bearing/ non-weightbearing.

Further, the examiner should fully describe the extent and severity of the neurological symptoms in the lower extremities related to the service-connected lumbar spine disability, and state whether the impairment is mild, moderate, moderately severe, or severe in degree, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or whether there is complete paralysis of the sciatic nerve with foot dangle and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

Also, the examiner should state whether the Veteran's service-connected lumbar spine disability causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  The RO should then readjudicate the claim with consideration of the spine regulations that were in effect prior to September 26, 2003 and September 23, 2002 in addition to the current spine rating criteria, effective September 26, 2003, and neurological impairment criteria.

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







